                            IN THE UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF OREGON



ANDY S.,1

                  Plaintiff,                                                        Civ. No. 1:17-cv-01233-MC

         v.                                                                         OPINION & ORDER

COMMISSIONER OF
SOCIAL SECURITY,

            Defendant.
_______________________________________
McSHANE, District Judge:

         Plaintiff Andy S. seeks judicial review of the final decision of the Commissioner of Social

Security (“Commissioner”). The Court concludes that the ALJ erred by failing to provide legally

sufficient reasons for discounting Plaintiff’s subjective symptom testimony and for failing to

provide legally sufficient reasons for rejecting the opinion of Plaintiff’s treating physician.

Accordingly, the decision of the Commissioner is REVERSED and this case is REMANDED for

further proceedings.

                                                BACKGROUND

         Plaintiff filed a Title II application for a period of disability and disability insurance

benefits on August 7, 2013, alleging disability beginning August 20, 2011. Tr. 16. His

applications were denied. Id. Plaintiff appeared by video conference before an Administrative

Law Judge (“ALJ”) at a hearing held December 10, 2015. Id. On February 8, 2016, the ALJ

issued a decision finding Plaintiff disabled beginning August 23, 2015. Tr. 25. The Appeals


1
 In the interest of privacy, this opinion uses only first name and the initial of the last name of the non-governmental
party or parties in this case. Where applicable, this opinion uses the same designation for a non-governmental
party’s immediate family member.


Page 1 – OPINION & ORDER
Council denied review, making the ALJ’s decision the final decision of the Commissioner. Tr.

1. This appeal followed.

                                     DISABILITY ANALYSIS

       A claimant is disabled if he or she is unable to “engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which . . . has lasted or

can be expected to last for a continuous period of not less than 12 months[.]” 42 U.S.C.

§ 423(d)(1)(A). “Social Security Regulations set out a five-step sequential process for determining

whether an applicant is disabled within the meaning of the Social Security Act.” Keyser v. Comm’r,

648 F.3d 721, 724 (9th Cir. 2011).

      The five-steps are: (1) Is the claimant presently working in a substantially gainful
      activity? (2) Is the claimant’s impairment severe? (3) Does the impairment meet or
      equal one of a list of specific impairments described in the regulations? (4) Is the
      claimant able to perform any work that he or she has done in the past? and (5) Are
      there significant numbers of jobs in the national economy that the claimant can
      perform?

Id. at 724-25; see also Bustamante v. Massanari, 262 F.3d 949, 954 (9th Cir. 2001).

       The claimant bears the burden of proof at steps one through four. Bustamante, 262 F.3d at

953. The Commissioner bears the burden of proof at step five. Id. at 953-54. At step five, the

Commissioner must show that the claimant can perform other work that exists in significant

numbers in the national economy, “taking into consideration the claimant’s residual functional

capacity, age, education, and work experience.” Tackett v. Apfel, 180 F.3d 1094, 1100 (9th Cir.

1999). If the Commissioner fails to meet this burden, the claimant is disabled. 20 C.F.R.

§§ 404.1520(a)(4)(v); 416.920(a)(4)(v). If, however, the Commissioner proves that the claimant is

able to perform other work existing in significant numbers in the national economy, the claimant

is not disabled. Bustamante, 262 F.3d at 953-54.




Page 2 – OPINION & ORDER
                                      THE ALJ’S FINDINGS

       The ALJ performed the sequential analysis. At step one, the ALJ found that Plaintiff had

not engaged in substantial gainful activity since the alleged onset date. Tr. 18. The ALJ

determined that Plaintiff had the following severe impairments: discogenic and degenerative

disorder of the cervical spine; carpal tunnel syndrome; and chronic headaches. Id. The ALJ

determined that Plaintiff’s severe impairments did not meet or equal a listed impairment. Tr. 18-

20.

       The ALJ determined that Plaintiff had the RFC to perform light work with the following

additional limitations: he is limited to occasional climbing of ramps, stairs, ladders, ropes, or

scaffolds; occasional balancing, stooping, kneeling, crouching, and crawling; frequent bilateral

reaching and no work above shoulder level; frequent gross and fine manipulation with the bilateral

upper extremities; avoiding concentrated exposure to extreme cold, heat, and excessive vibration;

avoiding the operational control of moving machinery; and avoiding exposure to hazardous

machinery and unprotected heights. Tr. 20.

       On August 23, 2015, Plaintiff’s age category changed from “an individual closely

approaching advanced age” to “an individual of advanced age.” Tr. 23. Beginning on that date,

the ALJ determined that there were no jobs that existed in significant numbers in the national

economy that Plaintiff could perform. Tr. 24. Accordingly, the ALJ determined that Plaintiff was

disabled as of August 23, 2015. Id.

       With respect to the period between the alleged onset date and August 23, 2015, the ALJ

noted that Plaintiff has at least a high school education and is able to communicate in English. Tr.

23. The ALJ found that Plaintiff was unable to perform any of his past relevant work. Id. Based

on his RFC, the ALJ determined that Plaintiff was able to perform work as a cashier II, self-service




Page 3 – OPINION & ORDER
store attendant, and mailroom sorter. Tr. 24. As a consequence, the ALJ determined that Plaintiff

was not disabled during the period between the alleged onset date of August 20, 2011, and August

23, 2015.

                                  STANDARD OF REVIEW

       The district court must affirm the Commissioner’s decision if the decision is based on

proper legal standards and the legal findings are supported by substantial evidence in the record.

42 U.S.C. § 405(g); Batson v. Comm’r, 359 F.3d 1190, 1193 (9th Cir. 2004). Substantial

evidence “means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (citation and internal

quotation marks omitted). In reviewing the Commissioner’s alleged errors, this court must

weigh “both the evidence that supports and detracts from the [Commissioner’s] conclusion.”

Martinez v. Heckler, 807 F.2d 771, 772 (9th Cir. 1986). Variable interpretations of the evidence

are insignificant if the Commissioner’s interpretation is rational. Burch v. Barnhart, 400 F.3d

676, 679 (9th Cir. 2005).

       When the evidence before the ALJ is subject to more than one rational interpretation,

courts must defer to the ALJ's conclusion. Batson, 359 F.3d at 1198 (citing Andrews v. Shalala,

53 F.3d 1035, 1041 (9th Cir. 1995)). A reviewing court, however, cannot affirm the

Commissioner’s decision on a ground that the agency did not invoke in making its decision.

Stout v. Comm’r, 454 F.3d 1050, 1054 (9th Cir. 2006). Finally, a court may not reverse an ALJ’s

decision on account of an error that is harmless. Id. at 1055–56. “[T]he burden of showing that

an error is harmful normally falls upon the party attacking the agency’s determination.” Shinseki

v. Sanders, 556 U.S. 396, 409 (2009).




Page 4 – OPINION & ORDER
                                          DISCUSSION

       Plaintiff alleges the ALJ erred by improperly rejecting Plaintiff’s subjective symptom

testimony and improperly weighing the medical opinion evidence of Plaintiff’s treating physician.

       I.      Subjective Symptom Testimony

       Plaintiff claims the ALJ failed to give clear and convincing reasons for rejecting his

subjective symptom testimony. To determine whether a claimant’s testimony is credible, an ALJ

must perform a two-stage analysis. 20 C.F.R. § 416.929. The first stage is a threshold test in

which the claimant must produce objective medical evidence of an underlying impairment that

could reasonably be expected to produce the symptoms alleged. Molina v. Astrue, 674 F.3d 1104,

1112 (9th Cir. 2012).     At the second stage of the credibility analysis, absent evidence of

malingering, the ALJ must provide clear and convincing reasons for discrediting the claimant’s

testimony regarding the severity of symptoms. Carmickle v. Comm’r, 533 F.3d 1155, 1160 (9th

Cir. 2008).

       The ALJ must make findings that are sufficiently specific to permit the reviewing court to

conclude that the ALJ did not arbitrarily discredit the claimant’s testimony. Ghanim v. Colvin,

763 F.3d 1154, 1163 (9th Cir. 2014). An ALJ may use “ordinary techniques of credibility

evaluation” in assessing a claimant’s credibility, such as prior inconsistent statements concerning

the symptoms, testimony that appears less than candid, or a claimant’s daily activities. Tommasetti

v. Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008).

       During the hearing, Plaintiff testified that he suffers from neck pain of varying intensity,

which requires that he take medication and lie down two or three times per day in a dark and quiet

room. Tr. 39-40. Plaintiff also testified that he suffers from constant back pain which prevents

him from bending and interferes with his ability to dress himself and to rise from a sitting position.




Page 5 – OPINION & ORDER
Tr. 40. Plaintiff testified that he has balance issues which resulted in numerous falls, including

one fall in which he broke his wrist. Tr. 40-41. Plaintiff also described a constant burning, aching

pain in his feet, radiating up to his thighs. Tr. 41. Plaintiff testified that he suffers from chronic

debilitating headaches several times per week and lasting one or two days. Tr. 42. Plaintiff

testified that he suffers from bilateral shoulder pain which prevents him from raising his arms

above his head. Tr. 43-44. Plaintiff also testified that his carpal tunnel syndrome causes painful

tingling and weakness in his hands, which makes fine manipulation difficult. Tr. 44. With respect

to his back pain, Plaintiff testified that he had experienced some relief following surgery, but that

he continued to experience pain and impaired balance. Tr. 45-46. Plaintiff testified that his

impairments would prevent him from working for a full eight-hour shift and estimated that he

could probably work two hours and would require frequent breaks. Tr. 47-48.

       The ALJ found that Plaintiff’s medically determinable impairments could reasonably be

expected to cause his symptoms, but that Plaintiff’s statements concerning the intensity,

persistence, and limiting effects of his symptoms were not entirely credible. Tr. 21.

       A. Pre-existing condition

       The ALJ noted that Plaintiff suffered a workplace injury in August 2011, two days before

the alleged onset date. Subsequent medical imaging and testing in August and September of 2011

revealed cervical spine degenerative disc disease, left-sided carpal tunnel syndrome, and acute left-

sided radiculopathy. Tr. 21. An independent medical examination in September 2011 determined

that those conditions were pre-existing, meaning that Plaintiff had performed substantial gainful

activity despite those conditions. Tr. 21.

       The Ninth Circuit has upheld findings of non-disability when the allegedly disabling

condition “had remained constant for a number of years” and “had not prevented [the claimant]




Page 6 – OPINION & ORDER
from working over that time.” Gregory v. Bowen, 844 F.2d 664, 667 (9th Cir. 1988). In this case,

the independent examiner opined that Plaintiff “was non-symptomatic both with respect to his left

upper extremity and his neck at the time of his August 18, 2011 work injury and subsequently

became acutely symptomatic.” Tr. 307. From this, the examiner concluded “the work incident on

August 18, 2011 is the major contributing cause of his disability and need for treatment.” Id.

       This is not, as the Commissioner suggests, a situation in which Plaintiff had worked for

years under a stable condition only to then raise that condition as the basis for a claim of disability.

Rather, the record indicates that Plaintiff’s pre-existing condition was stable and non-symptomatic

before he experienced a workplace injury after which the condition became, in the words of the

independent examiner, “acutely symptomatic.” On this record, the Court concludes that the ALJ

erred by considering work performed before the alleged onset date as evidence that Plaintiff’s

condition was not disabling after the onset date.

       B. Limited Treatment

       The ALJ further noted that Plaintiff had engaged in limited treatment, “attend[ing] a mere

two physical therapy sessions in August and September 2011,” as well as a pain management

consultation in October 2011. Tr. 21. Following that pain management consultation, the medical

record “goes silent for six months until May 2012,” at which point Plaintiff sought treatment for

headaches and chronic neck pain. Id.

       A lack of consistent treatment is a valid consideration in assessing a claimant’s credibility.

Burch, 400 F.3d at 681. Although Plaintiff has not filed a reply addressing this issue, the Court

notes that during the hearing, Plaintiff testified that he relies on the Oregon Health Plan for his

medical expenses and finds that the available services are sometimes limited. Tr. 44-45, 51-52

(“[I]t’s quite a process with the Oregon Health Plan to get approved for things like [pain




Page 7 – OPINION & ORDER
management care].”). In addition, Plaintiff was attempting to navigate the worker’s compensation

process during the period after his injury and testified that he experienced difficulty with insurance

coverage, despite his continuing medical issues. Tr. 54-55, 58-60.

       When a claimant presents evidence of a good reason for not pursuing treatment, such as an

inability to afford the treatment, the claimant’s symptom testimony cannot be rejected for not doing

so. Smolen v. Chater, 80 F.3d 1273, 1284 (9th Cir. 1996). On this record, the Court is not prepared

to accept the six-month post-injury gap in treatment as a clear and convincing reason for rejecting

Plaintiff’s symptom testimony.

       C. Objective Medical Evidence

       The ALJ also noted that the degree of limitation claimed by Plaintiff was not consistent

with the objective medical evidence. Tr. 21-22. The medical evidence indicates that Plaintiff did

sometimes present with full or nearly full strength and range of motion in his lower extremities

and negative straight leg raise test results. See, e.g., Tr. 394, 451. However, while a lack of

medical evidence is a valid consideration in the ALJ’s credibility analysis, it “cannot form the sole

basis for discounting pain testimony.” Burch, 400 F.3d at 681. In this case, the Court has rejected

the other bases for the ALJ’s negative credibility determination. A lack of medical evidence

cannot, standing alone, sustain the ALJ’s credibility determination. In addition, as Plaintiff points

out, the record also contains medical reports supporting the limitations claimed by Plaintiff. See,

e.g., Tr. 352 (positive straight leg raise test with back pain); 455 (An “abnormal electrodiagnostic

study of lower extremities,” with “evidence of demyelinating peripheral neuropathy affecting the

sensory nerves more than motor nerves.”).

       On this record, the Court concludes that the ALJ erred by failing to give clear and

convincing reasons for rejecting Plaintiff’s subjective symptom testimony.




Page 8 – OPINION & ORDER
       II.     Medical Opinion Evidence

       Plaintiff contends the ALJ erred by rejecting the medical opinions of Plaintiff’s treating

physician, Clark Cullen, M.D.

       In his medical source statement, Dr. Cullen diagnosed “severe, constant” pain. Tr. 430.

Dr. Cullen opined that Plaintiff would be able to stand or walk for less than two hours and to be

able to sit for less than two hours in an eight-hour workday. Tr. 431. Dr. Cullen believed that

Plaintiff would need to switch at will between sitting, standing, and walking during the workday

and that he would require frequent and lengthy unscheduled breaks due to muscle weakness,

chronic fatigue, pain/paresthesias, numbness, adverse effects of medication, and depression. Id.

Dr. Cullen believed that Plaintiff could rarely lift ten pounds or less and could never lift twenty or

more pounds. Tr. 432. Dr. Cullen stated that Plaintiff could rarely twist, stoop, crouch, or climb

stairs and ladders and that he had significant limitations for reaching, handling, or fingering. Id.

Dr. Cullen believed Plaintiff would be “off task” more than 25% of his workday and that he would

be absent four or more days per month as a result of his impairments or treatment. Tr. 433

       The ALJ is responsible for resolving conflicts in the medical record. Carmickle, 533 F.3d

at 1164. “As a general rule, more weight should be given to the opinion of a treating source than

to the opinion of doctors who do not treat the claimant[.]” Turner v. Comm’r, 613 F.3d 1217, 1222

(9th Cir. 2010) (internal quotation marks and citation omitted).          An ALJ may reject the

uncontradicted medical opinion of a treating or examining physician only for “clear and

convincing” reasons supported by substantial evidence in the record. Bayliss v. Barnhart, 427

F.3d 1211, 1216 (9th Cir. 2005). An ALJ may reject the contradicted opinion of a treating or

examining doctor by providing “specific and legitimate reasons that are supported by substantial

evidence.” Id. Specific, legitimate reasons for rejecting a physician’s opinion may include its




Page 9 – OPINION & ORDER
reliance on a claimant’s discredited subjective complaints, inconsistency with medical records,

inconsistency with a claimant’s testimony, inconsistency with a claimant’s daily activities, or

internal inconsistency. Tommasetti, 533 F.3d at 1041; Andrews, 53 F.3d at 1042-43; Morgan v.

Comm’r, 169 F.3d 595, 601-03 (9th Cir. 1999).

       In this case, Dr. Cullen’s opinion was contradicted by the opinions of the non-examining

physicians.   The ALJ assigned “little weight” to Dr. Cullen’s opinion, finding that it was

inconsistent with Dr. Cullen’s own treatment notes. Tr. 22. In particular, the ALJ noted that Dr.

Cullen’s October 2014 examination had revealed a full range of motion with 5/5 strength. Tr. 22,

451. The October 2014 treatment note in question is not, however, for an examination performed

by Dr. Cullen. Rather, it is a treatment note from an examination performed by another physician,

Dr. Bob Yuanwen-Lee. Tr. 449.

       The ALJ does not identify any other inconsistent treatment notes from Dr. Cullen, although

the Commissioner points to treatment notes which it alleges are inconsistent with the limitations

assessed by Dr. Cullen. Tr. 359 (May 2014, finding normal movement in extremities and normal

gait and station); 369, 372, 374 (March 2014, finding normal movement in all extremities, normal

gait and no ataxia). Dr. Cullen’s treatment notes also have physical examination findings which

support his medical report. Tr. 363 (May 2014, finding tenderness and limited range of motion on

examination and “chronic long-term” inflammatory polyarthropathy “that is profoundly affecting

his life.”); 365 (April 2014, “decreased grip strength and ROM IP joints,”); 374 (March 2014,

noting tenderness, antalgic gait, and reduced strength in thighs and range of motion in hips and

back due to pain). The Court also notes that, in his medical report, Dr. Cullen opined that Plaintiff

would experience good and bad days. Tr. 433. On this record, the Court concludes that the ALJ’s




Page 10 – OPINION & ORDER
decision to reject Dr. Cullen’s opinion based on inconsistent treatment notes is not supported by

substantial evidence.

         Although the ALJ only specifically identifies inconsistent treatment notes as a basis for

rejecting the opinion of Dr. Cullen, Tr. 22, the Commissioner asserts that the ALJ also rejected Dr.

Cullen’s opinion as inconsistent with the other medical opinions and objective findings in the

record. Def. Mem., at 7. “To the extent that other physicians’ conflicting opinions rested on

independent, objective findings, those opinions constitute substantial evidence.” Magallanes v.

Bowen, 881 F.2d 747, 753 (9th Cir. 1989).

         In particular, the Commissioner points to the findings of the non-examining consultative

physicians and to the examination of Dr. Lee, who examined Plaintiff in October 2014 on a pain

management referral from Dr. Cullen. On examination, Dr. Lee found a full passive range of

motion in Plaintiff’s lower extremities and slightly reduced strength on hip flexion, “which may

be due to back pain.” Tr. 451. Electrodiagnostic study did not reveal evidence of lumbosacral

radiculopathy and Dr. Lee opined that Plaintiff’s lower back pain was “likely a combination of SI

joint dysfunction and/or myofascial pain syndrome.” Tr. 456. Dr. Lee recommended physical

therapy for gait and balance training. Id. On this record, it appears that Dr. Lee diagnosed back

pain and mobility issues. It is not clear how these findings contradict Dr. Cullen’s assessment or

constitute substantial evidence for disregarding Dr. Cullen’s assessment.

         Plaintiff was examined by J. Wendling, D.O., in February 2014. Tr. 348-53. As the ALJ

noted, Dr. Wendling observed that Plaintiff was able to sit comfortably2 and move around the

examination room without difficulty. Tr. 22, 350. Dr. Wendling did, however, note limited range



2
 The Court notes that Dr. Wendling’s report is inconsistent on this point, saying that Plaintiff sat “comfortably,” Tr.
350, but also noting that Plaintiff would require “frequent positional changes as he was frequently standing and/or
sitting in an attempt to find a position of ease during the examination.” Tr. 353.


Page 11 – OPINION & ORDER
of motion in Plaintiff’s back, neck, and hips. Tr. 351. Dr. Wendling also observed a positive

straight leg raise test, with back pain. Tr. 352.   Dr. Wendling diagnosed neck pain, lumbago,

carpal tunnel syndrome, and arthritis with bilateral hip, knee, and ankle pain. Tr. 353.

       With respect to the opinions of the non-examining consultative physicians, “[t]he opinion

of a nonexamining physician cannot by itself constitute substantial evidence that justifies the

rejection of either an examining or treating physician.” Lester v. Chater, 81 F.3d 821, 831 (9th

Cir. 1995). “When a nonexamining physician’s opinion contradicts an examining physician’s

opinion and the ALJ gives greater weight to the nonexamining physician’s opinion, the ALJ must

articulate her reasons for doing so.” Feskens v. Astrue, 804 F. Supp.2d 1105, 1115 (D. Or. 2011).

“A nonexamining physician’s opinion can constitute substantial evidence if it is supported by other

evidence in the record.” Id.

       In this case, the ALJ gave “great weight” to the opinions of the non-examining consultative

physicians because they “were able to undertake a complete review of the claimant’s medical

evidence of record, which provided those experts with a sufficient and well-rounded medical

factual background upon which to base their opinions.” Tr. 22. Undertaking a review of the

claimant’s file strikes the Court as a minimum standard for consideration of a non-examining

physician’s opinion, rather than a basis for according great weight to that opinion.

       The ALJ also credited the opinions of the non-examining physicians because they based

their opinions solely “on the objective clinical evidence of record, and not on the claimant’s

subjective reports and complaints.” Tr. 22-23. As discussed in the preceding section, the Court

has already concluded that the ALJ erred by discounting Plaintiff’s subjective symptom testimony

in this case. As noted, the opinion of a non-examining physician cannot, standing alone, serve as

substantial evidence for rejecting the opinion of a treating physician. The ALJ appears to have




Page 12 – OPINION & ORDER
accorded weight to the non-examining physicians based on their consideration of objective

medical evidence over subjective complaints, but the regulations provide that a treating physician’s

opinion is given greater weight precisely because it considers more than objective medical

findings. See 20 C.F.R. § 404.1527(c)(2) (“Generally, we give more weight to medical opinions

from your treating sources, since these sources are likely to be the medical professionals most able

to provide a detailed, longitudinal picture of your medical impairment(s) and may bring a unique

perspective to the medical evidence that cannot be obtained from the objective medical findings

alone[.]”) (emphasis added). The ALJ does not identify any other basis for giving great weight to

the opinions of the non-examining physicians.

       The Court concludes, therefore, that the ALJ erred by failing to give sufficient reasons for

discounting the medical opinion of Dr. Cullen.

       III.    Remand

       As the Court has determined that the ALJ committed reversable error by discounting

Plaintiff’s subjective symptom testimony and by rejecting the medical opinion evidence of Dr.

Cullen, the Court must therefore determine whether remand should be for further proceedings or

for an immediate award of benefits.

       The decision whether to remand for further proceedings or for the immediate payment of

benefits lies within the discretion of the court. Triechler v. Comm’r, 775 F.3d 1090, 1101-02 (9th

Cir. 2014). A remand for award of benefits is generally appropriate when: (1) the ALJ failed to

provide legally sufficient reasons for rejecting evidence; (2) the record has been fully developed,

there are no outstanding issues that must be resolved, and further administrative proceedings would

not be useful; and (3) after crediting the relevant evidence, “the record, taken as a whole, leaves

not the slightest uncertainty” concerning disability. Id. at 1100-01 (internal quotation marks and




Page 13 – OPINION & ORDER
citations omitted); see also Dominguez v. Colvin, 808 F.3d 403, 407-08 (9th Cir. 2015)

(summarizing the standard for determining the proper remedy). The second and third prongs of

the test often merge into a single question: Whether the ALJ would have to award benefits if the

case were remanded for further proceedings. Harman v. Apfel, 211 F.3d 1172, 1178 n.7 (9th Cir.

2000).

         In this case, the Court has determined that the ALJ provided legally insufficient reasons

for rejecting evidence. With respect to the second and third prongs, the inquiry is somewhat

complicated by the fact that Plaintiff has been awarded benefits upon advancing in age category.

The issue is therefore whether, if Plaintiff’s testimony and the opinion of Dr. Cullen were credited

as true, the ALJ would be required to award benefits for the period between Plaintiff’s alleged

onset date of August 20, 2011, and August 23, 2015, the date upon which he was found to be

disabled.

         Upon review of the record, the Court concludes that outstanding issues remain in this case

with respect to the establishment of disability and, as Plaintiff’s condition is a deteriorating one,

what the precise onset date of such a disability might be. Accordingly, the Court concludes that a

remand for award of benefits is not justified in this case, and the Court instead remands for further

administrative proceedings. On remand, the ALJ should:

         (1) Accept Plaintiff’s subjective symptom testimony or provide legally sufficient reasons

            for rejecting that testimony.

         (2) Assess the treating physician opinion of Dr. Cullen and accord it the appropriate weight

            or else provide legally sufficient reasons for assigning reduced weight to that opinion.




Page 14 – OPINION & ORDER
                                       CONCLUSION

         Pursuant to sentence four of 42 U.S.C. § 405(g), the decision of the Commissioner is

REVERSED and this case REMANDED for further proceedings consistent with this Opinion and

Order.

         DATED this 28th day of March, 2019.



                                           s/Michael J. McShane
                                           MICHAEL McSHANE
                                           United States District Judge




Page 15 – OPINION & ORDER
